RICHARD KRATZER, Respondent
v.
JOSEPH P. COLADONATO, M.D., F.A.C.S., NEUROSURGICAL ASSOCIATES OF LEHIGH VALLEY PHYSICIANS GROUP, LEHIGH VALLEY PHYSICIANS GROUP, AFFILIATED WITH THE LEHIGH VALLEY HEALTH NETWORK, INDIVIDUALLY AND D/B/A NEUROSURGICAL ASSOCIATES OF LEHIGH VALLEY PHYSICIANS GROUP, LEHIGH VALLEY HEALTH NETWORK, INC., INDIVIDUALLY AND D/B/A LEHIGH VALLEY HEALTH NETWORK AND LEHIGH VALLEY HOSPITAL, INC., INDIVIDUALLY AND D/B/A LEHIGH VALLEY HEALTH NETWORK AND D/B/A LEHIGH VALLEY HOSPITAL, Petitioners.
No. 663 MAL 2008.
Supreme Court of Pennsylvania, Middle District.
April 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of April, 2009, the Petition for Allowance of Appeal is DENIED.